DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Soffen on 05/11/2021.
The application has been amended as follows: 
A.	Amend claims 2, 5 and 10 as follow:

In claim 2/I.22, after “the bone” and before “,”, insert –facing the joint cavity--.
In claim 5/I.21, after “the bone” and before “,”, insert –facing the joint cavity--.
In claim 10/I.7, after “axis of the” and before “, with the pivtoable”, delete [[cannulated shaft or outer tube]] and insert –shaft--.
In claim 10/I.18, after “the bone” and before “,”, insert –facing the joint cavity--.
B.	Allow claims 2, 5 and 7 – 14.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s argument {page 9} directed to that the most relevant discovered prior arts, of record, do not disclose the steps of flipping the cutting device while the cutting device is in the joint cavity, after drilling the tunnel through the bone in the antegrade manner, and then drilling the bone in a retrograde .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775